IN THE SUPREME COURT OF TEXAS

                                 No. 11-0552

                 IN RE  JOHN WALTER COBB AND ELIZABETH COBB

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' motion for temporary relief, filed July 15,  2011,  is
granted.  The Order on Amended Motion to Quash,  dated  April  5,  2011,  in
Cause No. CIV 25177, styled Joyce Cobb v. The Estate of  John  Vernon  Cobb,
et al., in the 411th  District  Court  of  Polk  County,  Texas,  is  stayed
pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this October 14, 2011.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk